UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-03061) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Natural Resources Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P 500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Investing in the natural resources sector for over 30 years From the OPEC-driven oil crisis of the 1970s to the more recent commodities boom, the balance of geopolitical stability, technological development, and economic growth has shaped natural resources markets. For more than 30 years, Putnam Global Natural Resources Fund has sought to capitalize on that ever-changing balance by investing in stocks of companies that can profit from the global demand for natural resources. The funds diversification sets it apart in two respects: First, its view of natural resources industries is broader and includes energy, metals and mining, paper, chemical, and natural resource equipment and infrastructure companies; and second, it has a global scope. Stock prices in the natural resources sector rise and fall with supply and demand imbalances, so this strategy helps offset that volatility while enabling the funds managers to pursue a wider field ofopportunities. From chemicals, construction, and railroads to forest products and packaging, the portfolio managers consider stocks in a wide array of areas, with support from a team of analysts. Among the promising stocks the managers have targeted recently are those of fertilizer, seed, and agrochemical companies. These companies may offer strong growth potential as world population has increased, wealth has grown in emerging markets, and demand for high-protein food has risen along with a greater need for fertilizer that can make land and crops more productive. Another benefit for investors is the funds flexible strategy, which allows the fund to own growth- or value-style stocks, as it seeks to deliver competitive returns no matter which style is infavor. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the MSCI World Energy & Materials Index (ND), was introduced on 6/1/05, which post-dates the inception of the funds class A shares.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio managers Steven Curbow and John Morgan How did Putnam Global Natural Resources Fund perform for the semiannual period? Steve: For the six months ending February 28, 2011, we are pleased to report that the funds class A shares at net asset value (NAV) increased 45.98%, ahead of the 40.66% advance of its benchmark, the MSCI World Energy & Materials Index (ND), and the 38.75% average return of its Lipper peers. Performance was helped by fundamental research within the energy and natural resources sectors, and our strategy of identifying basic materials that we believed would perform well during the period. During the past six months, nearly all basic materials and natural resources have experienced significant price increases. Whats driving this growth? John: The primary reason is that the world has returned to an economic growth mode, and the areas that are growing the most, namely China and India, are in need of many of these commodities. Demand has been growing across the board on all commodities for the past 18 months. Metallurgical, or met, coal, which is used in steel production, experienced a significant run up in price during the period. Price increases also occurred in iron ore, copper, and base metals such as zinc and nickel. Agriculture-based commodities also rose in price, due, in large part, to a global food shortage in 2010. Demand for protein such as beef, chicken, and pork has been increasing in places like China and India, where improving economic conditions are leading people to add more meat to their diets. Grain and other animal feeds are key components in raising the livestock needed to support this demand. Last summer, a near perfect storm occurred with crop production around the world. First, severe forest fires and drought caused Russia, one of This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 14. 5 the worlds largest suppliers of wheat, to ban grain exports. Then, last summers heavy rains in the U.S. Midwest led to significantly lower crop yields in wheat and soybeans. Which holdings within the basic materials portion of the portfolio affected performance? John: An overweight to Teck Resources , the worlds second-largest producer of met coal, was the funds number one contributor. We bought Teck, based in Canada, at attractive price levels after an industry-wide sell-off. The company performed well, and its share price rallied strongly as global demand for met coal, particularly from China, increased. Over the past five years, China has built up a huge steel industry, which now represents more than 50% of the worlds steel consumption and production. Another overweight, JSR Corporation , a Japan-based manufacturer of synthetic rubber, benefited from rising demand among automakers in China and elsewhere around the world who use synthetic rubber in car tires. As for detractors, an underweight to U.S.-based Freeport-McMoRan , an international mining company, hurt performance. The companys shares appreciated as prices for copper, gold, and molybdenum, an element used in steel alloys, rose during the period and because we held less than the benchmark the funds returns were held back on a relative basis. Another detractor was an overweight position to Fortescue Metals Group , an Australian iron-ore mining company whose shares lost value during the period because the company missed its production figures during the fourth quarter. The price of oil rose steadily throughout the period, but toward the end of the period prices spiked because of civil unrest in the Middle East and North Africa. How did you manage the fund in this volatile environment? Steve: By the end of February, the price of Brent oil had shot up to $111.80 per barrel from $82.31 at the start of the period, driven by civil unrest in the Middle East and North Africa and Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 increasing global demand. For most of the period, demand growth took place in global economies, which contributed to the steady increase in oil prices. This helped oil stocks across the board, because investors grew confident that the companies would continue to invest in this environment. In late January and early February, however, civil unrest raised concerns about disruptions in the supply of oil in the Middle East. As a result, we made some short-term adjustments and adopted a more defensive posture, reducing the portfolios exposure to companies that we perceived as having substantial risks to theirassets. Within the energy portion of the portfolio, which holdings affected performance? Steve: The funds overweight to Schlumberger , with offices in the United States and Europe, was the top contributor in energy. An exploration and production company, Schlumberger saw an increase in business as oil prices rose during the period. Our overweight position to National Oilwell Varco , a provider of land-based and offshore drilling rigs and related equipment and services, also helped performance. Rising oil prices during the period gave rig operators the capital and opportunity to upgrade their fleets, and the Houston-based company benefited. Our overweight to Cairn Energy , an oil exploration and production company based in the United Kingdom, was the top detractor among the funds energy holdings. In 2010, Vedanta Resources , another U.K.-based company held by the fund, bid for a majority stake in Cairns Indian subsidiary. However, government regulators in India have prolonged approval of this transaction, and Cairn shares suffered. Petroleo Brasileiro (Petrobras) is an out-of-benchmark holding that hurt performance. The company held a large secondary offering This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 of stock in 2010 to raise money to fund drilling and development activities offshore of Brazil. There was concern among investors that the offering had a dilutive effect on shares of the Brazil-based Petrobras and would hurt liquidity of its shares. What is your outlook for the basic materials sector in 2011? John: Barring anything out of the ordinary, I believe that we are not going to see much in the way of commodity price increases in 2011 on a year-to-year basis. Still, the outlook for the sector is good. Our strategy will not change  we will continue to identify companies that we believe have good production growth, regardless of the pricing of the underlying commodity. We will also continue to target those companies that supply the resources that China and India are lacking  met coal and copper, among other resources. As for the global economic outlook, I believe growth will remain healthy and emerging markets will continue to expand at a high rate. What is your outlook for the energy sector? Steve: With the situation still fluid in the Middle East and oil prices staying elevated, its difficult to predict what will happen. As fund managers, we will continue to select stocks that we believe have favorable investment potential and maintain a somewhat defensive stance. We are buying bigger, integrated energy companies like Exxon , which have better balance sheets and more diversified business models. Oil companies tend to do well as oil prices increase, but when prices get too high, it raises concerns about future demand. It is not easy to determine at which price this could happen, but we will continue to monitor this. As for the global economy, if the price of oil does hit a certain level, consumers and businesses will likely start cutting back on use. When consumers decide not to go to the mall or out to eat because of the price of gasoline, this affects consumer spending. This could hurt the energy sector and the economic recovery. If tensions do ease, we could see oil drop down to the $90-to-$100 per-barrel This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 range, which we believe is a fundamentally manageable price. But this is a process that will likely take months, not days or weeks. We think the situation will be volatile over the next several months, at least. Thank you, Steve and John, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Steven Curbow is Energy and Basic Materials Sector Team Leader at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the University of Southern California. Steven joined Putnam in 2008 and has been in the investment industry since 1996. Portfolio Manager John Morgan has an M.B.A. from the Johnson School of Management at Cornell University and a B.A. from Denison University. A Certified Financial Planner, John has been in the investment industry since he joined Putnam in 1994. IN THE NEWS The U.S. bull market that hit its two-year anniversary on March 9, 2011, was the sharpest since 1955. As measured by the S&P 500 Index, U.S. stocks rose 103.68% from their March 9, 2009 nadir, adding more than $28 trillion to global share values. Prior to hitting their low two years ago, U.S. stocks were dragged down by the subprime mortgage collapse, global credit crisis, and worldwide recession. Even after hitting its recent milestone, the S&P 500s two-year return remains 36 percentage points below the average bull-market gain of 131% since 1962, according to data compiled by Bloomberg and Birinyi Associates. While no one knows where the market will head from here, data suggest that this bull may have more room to run. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (7/24/80) (2/1/94) (7/26/99) (7/3/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.38% 8.17% 7.50% 7.50% 7.57% 7.57% 7.77% 7.64% 8.11% 8.43% 10 years 168.37 152.99 148.99 148.99 148.90 148.90 155.34 146.38 162.08 172.18 Annual average 10.38 9.73 9.55 9.55 9.55 9.55 9.83 9.44 10.11 10.53 5 years 34.13 26.44 29.23 27.68 29.21 29.21 30.91 26.32 32.49 35.88 Annual average 6.05 4.80 5.26 5.01 5.26 5.26 5.53 4.78 5.79 6.32 3 years 7.40 12.74 9.42 11.68 9.44 9.44 8.74 11.92 8.05 6.64 Annual average 2.53 4.44 3.24 4.06 3.25 3.25 3.00 4.14 2.76 2.26 1 year 33.82 26.10 32.86 27.86 32.82 31.82 33.20 28.52 33.55 34.16 6 months 45.98 37.62 45.45 40.45 45.49 44.49 45.66 40.60 45.92 46.19 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 2/28/11 MSCI World Energy & Lipper Global Natural Resources Materials Index (ND) Funds category average Annual average (life of fund) * 8.56% 10 years * 327.25 Annual average * 15.08 5 years 51.25% 52.69 Annual average 8.63 8.74 3 years 1.89 5.00 Annual average 0.63 2.04 1 year 32.89 28.21 6 months 40.66 38.75 Index and Lipper results should be compared to fund performance at net asset value. * The funds benchmark, the MSCI World Energy & Materials Index (ND), was introduced on 6/1/05, which post-dates the inception of the funds class A shares.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/11, there were 134, 131, 87, 53, 32, and 3 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.403 $0.255 $0.278 $0.314 $0.364 $0.454 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $16.62 $17.63 $14.87 $15.20 $15.82 $16.39 $16.31 $16.73 2/28/11 23.82 25.27 21.35 21.81 22.70 23.52 23.40 23.96 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (7/24/80) (2/1/94) (7/26/99) (7/3/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.40% 8.19% 7.51% 7.51% 7.58% 7.58% 7.78% 7.66% 8.13% 8.45% 10 years 182.55 166.24 162.08 162.08 161.95 161.95 168.69 159.27 175.93 186.66 Annual average 10.95 10.29 10.11 10.11 10.11 10.11 10.39 10.00 10.68 11.11 5 years 29.52 22.07 24.78 23.29 24.73 24.73 26.35 21.92 28.00 31.26 Annual average 5.31 4.07 4.53 4.28 4.52 4.52 4.79 4.04 5.06 5.59 3 years 3.04 8.61 5.16 7.52 5.20 5.20 4.50 7.85 3.74 2.26 Annual average 1.02 2.96 1.75 2.57 1.76 1.76 1.52 2.69 1.26 0.76 1 year 25.55 18.35 24.69 19.69 24.61 23.61 24.98 20.58 25.31 25.90 6 months 30.97 23.47 30.49 25.49 30.43 29.43 30.58 25.99 30.82 31.17 11 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/10* 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Annualized expense ratio for the six-month period ended 2/28/11 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.75 $12.29 $12.30 $10.78 $9.27 $6.23 Ending value (after expenses) $1,459.80 $1,454.50 $1,454.90 $1,456.60 $1,459.20 $1,461.90 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.36 $10.09 $10.09 $8.85 $7.60 $5.11 Ending value (after expenses) $1,018.50 $1,014.78 $1,014.78 $1,016.02 $1,017.26 $1,019.74 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Energy & Materials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the energy and materials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (98.7%)* Shares Value Chemicals (18.0%) Agrium, Inc. (Canada) 59,200 $5,615,801 Albemarle Corp. 34,100 1,962,796 Arkema (France)  67,833 4,956,766 BASF SE (Germany) 180,821 15,040,126 Celanese Corp. Ser. A 67,800 2,810,310 CF Industries Holdings, Inc. S 34,700 4,902,416 Dow Chemical Co. (The) 168,900 6,276,324 Huntsman Corp. 198,600 3,505,290 JSR Corp. (Japan) 234,200 5,034,073 Lanxess AG (Germany) 50,106 3,727,795 LyondellBasell Industries NV Class A (Netherlands)  137,900 5,251,232 Nitto Denko Corp. (Japan) 92,300 5,583,376 Petronas Chemicals Group Bhd (Malaysia)  3,241,700 6,713,505 Syngenta AG (Switzerland)  20,971 7,030,975 TSRC Corp. (Taiwan) 842,000 1,953,701 Uralkali (Russia)  645,167 5,224,737 Coal (1.4%) CONSOL Energy, Inc. 86,800 4,401,628 Patriot Coal Corp.  S 101,200 2,388,320 Construction (1.0%) HeidelbergCement AG (Germany) 66,865 4,682,062 Containers (1.1%) Crown Holdings, Inc.  134,700 5,183,256 Energy (oil field) (8.4%) Cameron International Corp.  51,000 3,015,630 Global Geophysical Services, Inc.  119,927 1,687,373 Helix Energy Solutions Group, Inc.  S 152,000 2,340,800 National Oilwell Varco, Inc. S 126,700 10,081,519 Schlumberger, Ltd. 189,609 17,713,273 Weatherford International, Ltd. (Switzerland)  S 204,500 4,944,810 Forest products and packaging (1.5%) International Paper Co. 184,400 5,122,632 Rock-Tenn Co. Class A S 16,100 1,105,265 Smurfit-Stone Container Corp.  29,300 1,126,292 Metals (18.3%) ArcelorMittal (France) 57,047 2,096,505 BHP Billiton PLC (United Kingdom) 497,697 19,702,917 Fortescue Metals Group, Ltd. (Australia)  796,434 5,447,488 Freeport-McMoRan Copper & Gold, Inc. Class B 145,600 7,709,520 Nucor Corp. S 70,300 3,371,588 Rio Tinto PLC (United Kingdom) 283,560 19,879,526 Teck Resources, Ltd. Class B (Canada) 142,700 7,898,388 Vale SA Class A (Preference) (Brazil) 121,000 3,605,864 17 COMMON STOCKS (98.7%)* cont. Shares Value Metals cont. Vedanta Resources PLC (United Kingdom) 168,871 $6,617,989 Xstrata PLC (United Kingdom) 456,383 10,431,336 Natural gas utilities (0.4%) Enterprise Products Partners LP 38,300 1,669,880 Oil and gas (48.6%) Apache Corp. 52,200 6,505,164 BG Group PLC (United Kingdom) 513,492 12,500,995 BP PLC (United Kingdom) 1,875,654 15,094,850 Cairn Energy PLC (United Kingdom)  975,640 6,778,808 Canadian Natural Resources, Ltd. (Canada) 173,000 8,702,554 Chevron Corp. S 207,600 21,538,500 Devon Energy Corp. 74,000 6,766,560 El Paso Pipeline Partners, LP (Units) 49,800 1,877,460 Exxon Mobil Corp. 400,938 34,292,227 Gazprom OAO (Russia) 276,815 2,023,725 Hess Corp. 73,200 6,370,596 Linn Energy, LLC (Units) 44,106 1,712,636 Marathon Oil Corp. 62,500 3,100,000 Nexen, Inc. (Canada) S 369,222 10,079,369 Noble Energy, Inc. 49,400 4,577,404 Occidental Petroleum Corp. 131,206 13,379,076 OGX Petroleo e Gas Participacoes SA (Brazil)  145,800 1,703,803 Petrohawk Energy Corp.  177,500 3,834,000 Petroleo Brasileiro SA ADR (Brazil) 118,176 4,706,950 Petroleo Brasileiro SA ADR (Preference) (Brazil) S 47,900 1,684,643 QEP Resources, Inc. 34,400 1,360,520 Royal Dutch Shell PLC Class A (United Kingdom) 419,125 15,078,727 Royal Dutch Shell PLC Class B (United Kingdom) 343,404 12,281,912 Swift Energy Co.  42,200 1,812,490 Technip SA (France) 62,448 6,166,532 Total SA (France) 299,847 18,380,358 Tullow Oil PLC (United Kingdom) 359,243 8,392,221 Total common stocks (cost $379,632,502) SHORT-TERM INVESTMENTS (6.2%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 23,174,162 $23,174,162 Putnam Money Market Liquidity Fund 0.17% e 4,192,141 4,192,141 SSgA Prime Money Market Fund 0.12% i P 180,000 180,000 U.S. Treasury Bills with an effective yield of 0.23%, November 17, 2011 $181,000 180,710 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.29%, March 10, 2011 ## 659,000 658,955 18 SHORT-TERM INVESTMENTS (6.2%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.20% to 0.25%, October 20, 2011 ## $1,048,000 $1,046,636 Total short-term investments (cost $29,432,555) TOTAL INVESTMENTS Total investments (cost $409,065,057) Key to holdings abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $474,773,709.  Non-income-producing security. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $54,449 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 42.1% Japan 2.2% United Kingdom 26.7 Russia 1.5 Canada 6.8 Malaysia 1.4 France 6.7 Australia 1.1 Germany 5.0 Netherlands 1.1 Switzerland 2.5 Taiwan 0.4 Brazil 2.5 Total 100.0% 19 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $193,679,552) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 3/16/11 $5,089,645 $5,051,144 $(38,501) British Pound Sell 3/16/11 6,408,622 6,359,393 (49,229) Canadian Dollar Buy 3/16/11 2,667,326 2,604,832 62,494 Euro Sell 3/16/11 4,506,761 4,489,195 (17,566) Swiss Franc Buy 3/16/11 804,157 798,034 6,123 Barclays Bank PLC Australian Dollar Buy 3/16/11 2,339,750 2,321,636 18,114 British Pound Sell 3/16/11 2,406,222 2,388,567 (17,655) Canadian Dollar Buy 3/16/11 2,091,756 2,046,739 45,017 Japanese Yen Sell 3/16/11 654,264 657,486 3,222 Swiss Franc Sell 3/16/11 756,347 751,154 (5,193) Citibank, N.A. British Pound Sell 3/16/11 2,284,715 2,260,353 (24,362) Euro Sell 3/16/11 1,643,753 1,642,292 (1,461) Hong Kong Dollar Sell 3/16/11 1,197,224 1,197,588 364 Singapore Dollar Sell 3/16/11 708 708  Swiss Franc Sell 3/16/11 476,163 472,810 (3,353) Credit Suisse AG British Pound Sell 3/16/11 9,955,575 9,879,527 (76,048) Canadian Dollar Buy 3/16/11 8,925,503 8,734,385 191,118 Euro Sell 3/16/11 1,412,046 1,410,502 (1,544) Japanese Yen Buy 3/16/11 16,939,746 17,023,061 (83,315) Norwegian Krone Buy 3/16/11 1,437,434 1,404,081 33,353 Deutsche Bank AG Australian Dollar Buy 3/16/11 1,411,152 1,398,049 13,103 Canadian Dollar Buy 3/16/11 1,686,767 1,649,469 37,298 Euro Sell 3/16/11 1,926,244 1,924,934 (1,310) Swedish Krona Buy 3/16/11 1,377,399 1,352,186 25,213 Goldman Sachs International British Pound Sell 3/16/11 3,847,385 3,818,091 (29,294) Euro Buy 3/16/11 1,105,541 1,104,316 1,225 Japanese Yen Sell 3/16/11 1,322,806 1,329,271 6,465 Norwegian Krone Buy 3/16/11 1,695,018 1,656,280 38,738 HSBC Bank USA, National Association Australian Dollar Buy 3/16/11 20,796,589 20,633,750 162,839 British Pound Sell 3/16/11 6,732,639 6,681,170 (51,469) Hong Kong Dollar Buy 3/16/11 2,660,953 2,662,042 (1,089) Norwegian Krone Buy 3/16/11 2,436,588 2,380,342 56,246 JPMorgan Chase Bank, N.A. Australian Dollar Buy 3/16/11 3,532,659 3,504,790 27,869 British Pound Buy 3/16/11 377,370 374,493 2,877 Canadian Dollar Buy 3/16/11 4,827,025 4,721,835 105,190 Euro Sell 3/16/11 8,470,480 8,461,832 (8,648) 20 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $193,679,552) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Hong Kong Dollar Sell 3/16/11 $1,931,041 $1,931,644 $603 Japanese Yen Sell 3/16/11 1,986,205 1,996,207 10,002 Swiss Franc Buy 3/16/11 1,938,786 1,924,660 14,126 Royal Bank of Scotland PLC (The) Australian Dollar Sell 3/16/11 652,592 647,154 (5,438) British Pound Sell 3/16/11 1,923,774 1,909,324 (14,450) Canadian Dollar Buy 3/16/11 1,625,514 1,592,119 33,395 Euro Sell 3/16/11 1,855,311 1,853,914 (1,397) Israeli Shekel Buy 3/16/11 332,984 327,330 5,654 Japanese Yen Sell 3/16/11 238,894 240,095 1,201 State Street Bank and Trust Co. Australian Dollar Buy 3/16/11 1,958,690 1,943,754 14,936 Canadian Dollar Buy 3/16/11 8,781,276 8,594,190 187,086 Euro Buy 3/16/11 3,601,876 3,598,219 3,657 Israeli Shekel Buy 3/16/11 333,012 327,501 5,511 UBS AG Australian Dollar Buy 3/16/11 4,562,243 4,524,905 37,338 British Pound Sell 3/16/11 5,017,070 4,979,702 (37,368) Euro Buy 3/16/11 10,593,103 10,588,351 4,752 Israeli Shekel Buy 3/16/11 333,012 327,190 5,822 Norwegian Krone Buy 3/16/11 854,279 835,083 19,196 Westpac Banking Corp. Australian Dollar Sell 3/16/11 1,319,929 1,309,594 (10,335) British Pound Sell 3/16/11 1,927,840 1,913,037 (14,803) Euro Buy 3/16/11 5,301,243 5,296,676 4,567 Japanese Yen Sell 3/16/11 1,862,875 1,872,566 9,691 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 17,161 9/14/11 (1 month USD- A basket $78,679 LIBOR-BBA (
